Citation Nr: 1441010	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left shoulder disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability.

10.  Entitlement to service connection for a back disability.

11.  Entitlement to service connection for diabetes mellitus, type II.

12.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1980 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Wichita, Kansas, RO now holds jurisdiction over the Veteran based on his residency.  The RO granted service connection for hearing loss, rated 0 percent disabling from November 30, 2009; denied service connection for diabetes; and declined to reopen previously denied claims of service connection for right and left knee, right and left shoulder, and back disabilities.

The Veteran testified at an August 2012 hearing, held before the undersigned at the RO.  A transcript is associated with the claims file.  Following that hearing, the Veteran submitted additional private medical records, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for right and left knee, right and left shoulder, and back disabilities, as well as evaluation of hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for right and left knee, right and left shoulder, and back disabilities were denied in an unappealed May 1983 rating decision on the grounds that no current disabilities were shown.

2.  Evidence received since May 1983 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claims.

3.  Diabetes mellitus was not first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to service.


CONCLUSION OF LAW

1.  The May 1983 rating decision denying service connection for right and left knee, right and left shoulder, and back disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening of previously denied claims of service connection for right and left knee, right and left shoulder, and back disabilities are met.  38 U.S.C.A. §§ 5107, 5108 (West 2013); 38 C.F.R. §§ 3.102, 3.156 (2103).  

3.  The criteria for service connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the reopening of previously denied claims, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding the remaining claim decided here, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist has been met with regard to all claims.  The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

No VA examination has been provided with regard to diabetes.   While the injury alleged by the Veteran, of exposure to microwave radiation working around radar emplacements, is established, as is a current disability, there is no competent evidence of any nexus between the two, however slight.  The Veteran lacks any medical training, and therefore his opinion on the etiology of his diabetes lies well outside the purview of a layperson.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The suspected and established relationships between certain forms of cancer and ionizing and microwave radiation are not sufficient to raise a possibility of supporting a claim of service connection for a non-cancer condition.

At the Veteran's August 2012 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

As the analyses for the right and left knee, right and left shoulder, and back disabilities are substantially identical, they are discussed together.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for the bilateral knee, bilateral shoulder, and back disabilities was denied in a May 1983 rating decision on the grounds that although service treatment records established in-service injuries of each claimed body part, there was no evidence of any residual chronic disabilities of the knees, shoulders, or back.  At the time of the decision, evidence of record consisted of STRs and a VA medical examination, as well as the Veteran's complaints of current pain.

Since May 1983, the Veteran has made renewed complaints of current disability of the knees, shoulders, and back.  Private and VA treatment records reflect not only those subjective reports, but additionally objective findings indicating functional impairment and/or diagnoses of current joint conditions.  This evidence is new, as it was not available to be considered at the time of the May 1983 decision, and is material, as it directly addresses the basis for the prior denial, the existence of a current disability.  The Board notes that there need not be definitive evidence of a diagnosis; the competent reports of the Veteran and the indications raised by doctors are sufficient to meet the low threshold for reopening.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Therefore, reopening of the previously denied claims is appropriate.  However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Service Connection

The Veteran alleges that his currently diagnosed diabetes mellitus, type II, is etiologically related to radiation exposure in service.  He reports exposure to radiation as a mechanic in a HAWK missile battery.  This weapons system involved a large radar installation; he worked on the system while the radar was active.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus is a listed condition, with a presumptive period of one year following separation from service.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

The Board notes that the Veteran's allegation of exposure to radar is consistent with the facts and circumstances of his service.  The weapons system operates as he describes, and the dangers of microwave radiation are real.  They are consistent with the Veteran's reports of a feeling of heat on the side of his body facing the emitter.  The Court of Appeals for Veterans Claims (CAVC or the Court) has taken judicial notice that radar equipment emits microwave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  However, non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311.  The presumptions applicable for radiation exposed Veterans are therefore not applicable here.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Private and VA treatment records reveal that the Veteran had elevated blood sugar levels as early as 1992.  He was actually diagnosed with diabetes mellitus in middle to late 2000, however.  Treatment providers did not raise the question until September 1999.  There are no signs or symptoms of diabetes, or any indication of diagnosis, in service or at any time closer to service.  Accordingly, service connection for diabetes mellitus as a chronic condition under the presumption at 38 C.F.R. § 3.307(a) is not appropriate.

Turning to the possibility of direct service connection, the Board first notes that the absence of any showing of diabetes or signs and symptoms thereof prior to the 1990s continuity is not shown, and service connection is not warranted on that basis.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Second, there is no competent evidence of a link between the Veteran's microwave radiation exposure in service and his current diagnosis.  No treating doctor has expressed any opinion indicating such a relationship; while there is no clear etiology given, doctors frequently comment on weight and diet.  The Veteran has not submitted any treatises or medical literature indicating a nexus.

The sole evidence of service connection is the Veteran's own opinion.  While the Board does not doubt the sincerity of his belief, he is not competent to render such an opinion.  He lacks medical knowledge and training, and is a layperson in this respect.  He is not merely reporting an observed cause and effect relationship, Layno v. Brown, 6 Vet. App. 465 (1994), he is reasoning and drawing conclusions.  The tools necessary to do so in this instance are simply not possessed by laypersons.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In sum, there is no competent evidence of a link between service and diabetes.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service and any current diabetes condition, entitlement to the benefit sought is not warranted.


ORDER

Reopening of the previously denied claim of service connection for a right knee disability is granted.

Reopening of the previously denied claim of service connection for a left knee disability is granted.

Reopening of the previously denied claim of service connection for a right shoulder disability is granted.

Reopening of the previously denied claim of service connection for a left shoulder disability is granted.

Reopening of the previously denied claim of service connection for a back disability is granted.

Service connection for diabetes mellitus, type II, is denied.



REMAND

Remand is required with regard to the remaining claims, to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Orthopedic Disabilities

As is noted above, STRs note treatment for or complaints of injury to or problems with the right and left knees, right and left shoulders, and the back.  Evidence also establishes the likelihood of current disabilities of each of those joints.  As there is a possibility that the in-service problems caused, aggravated, or otherwise contributed to the current disabilities, VA examinations are required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hearing Loss

At the August 2012 hearing, the Veteran stated that his hearing loss had "definitely" worsened since his most recent VA examination.  He also submitted private audiometric findings in support of his allegation.

While these records appear to be consistent with 2009 and 2010 VA testing, the Board notes that the results are not adequate for rating purposes, as the speech recognition scores reported are based on the W-22 word list, and not the required Maryland CNC test.  38 C.F.R. § 4.85(a).  The last testing upon which rating may be based, then, was in November 2010.

Given the passage of time and the Veteran's allegation of worsening, with reported functional impairment, the Board finds that updated VA examination findings are warranted.

Similarly, updated VA and private records may be of assistance in resolving the claims and should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical center in Topeka, Kansas, and all associated clinics, for the period of March 2012 to the present.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private provider who has treated him for a hearing or orthopedic disability since 2012.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for VA joints and spine examinations.  The claims folder must be reviewed in conjunction with the examinations.  

The examiners must identify all current disabilities of the right and left knees, right and left shoulders, and spine (all segments).

For each diagnosed condition, the examiner must opine as to whether is it at least as likely as not (50 percent probability or greater) such was caused or aggravated by military service.  Documented in-service treatment and complaints must be addressed.

A full and complete rationale is required for all opinions expressed.

4.  Schedule the Veteran for a VA audio examination, with an examiner who has reviewed the claims file.  All required testing (Maryland CNC and pure tone threshold) must be accomplished.  The examiner must describe in detail the current status and functional effects of the Veteran's service-connected bilateral hearing loss.  All opinions must be supported by a detailed rationale in a typewritten report.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


